Title: From George Washington to Clement Biddle, 5 February 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Feb. 5th 1784.

On the 8th of last month I wrote to you for 70 yards of Livery Lace, of which I was in immediate want, and requested to have it sent by the Post to Alexandria—As there is some reason to believe the Post has hardly gone through, yet, I beg leave to repeat my want of it, & to pray it may be sent as soon as possible—The lace should be red & white, Inch, or 3/4 of an Inch wide, or any where between.
I would now thank you for sending me a two pole Chain,

exact in its length, & not too small, or weak in the links—this I wish to receive soon too.
The things you were to send by water, did not arrive before the Frost set in, & I have heard nothing of them since. I am with esteem & regard Dr Sir Yr most Obedt Servt

Go: Washington

